Title: To George Washington from Major General Horatio Gates, 5 November 1776
From: Gates, Horatio
To: Washington, George



Sir
Tyonderoga 5th November 1776:

I have The Honour to send your Excellency a Copy of my Letter by the Bearer Major Stuart to the president of The Congress.
   General Schuyler has this morning inform’d me of the Rumour of an Action near the White plains, I hope soon to Felicitate Your Excellency upon Having conducted Your Campaign in the most Brilliant and Triumphant manner. I am Sir Your Excellencys most Obliged & most Obedient Humble Servant

Horatio Gates

